     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 1 of 12 Page ID #:8260



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S MOTION IN LIMINE TO
18                                             EXCLUDE UNDERLYING FACTS FROM THE
                      v.                       CIVIL LITIGATION THAT RESULTED IN
19                                             SETTLEMENTS PURSUANT TO FRE 401,
     MICHAEL JOHN AVENATTI,                    402, AND 403
20
                Defendant.                     [DECLARATION OF BRETT A. SAGEL AND
21                                             EXHIBITS LODGED UNDER SEAL
                                               CONCURRENTLY HEREWITH]
22
                                               Hearing Date: June 28, 2021
23                                             Hearing Time: 8:00 AM
                                               Location:     Courtroom of the
24                                                           Hon. James V. Selna

25

26         Plaintiff United States of America, by and through its counsel
27   of record, the Acting United States Attorney for the Central District
28   of California and Assistant United States Attorneys Brett A. Sagel
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 2 of 12 Page ID #:8261



 1   and Alexander C.K. Wyman, hereby files its motion in limine to

 2   exclude underlying facts from the civil litigation that resulted in

 3   settlements pursuant to Federal Rules of Evidence 401, 402, and/or

 4   403.

 5          This motion is based upon the attached memorandum of points and

 6   authorities, the under seal declaration of Brett A. Sagel and

 7   exhibits, the files and records in this case, and such further

 8   evidence and argument as the Court may permit.

 9    Dated: May 31, 2021                  Respectfully submitted,

10                                         TRACY L. WILKISON
                                           Acting United States Attorney
11
                                           SCOTT M. GARRINGER
12                                         Assistant United States Attorney
                                           Chief, Criminal Division
13

14                                               /s/
                                           BRETT A. SAGEL
15                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
16
                                           Attorneys for Plaintiff
17                                         UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 3 of 12 Page ID #:8262



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         Defendant MICHAEL JOHN AVENATTI is charged with embezzling

 4   millions of dollars in settlement funds from his clients: Geoffrey

 5   Johnson (Client 1), Alexis Gardner (Client 2), Gregory Barela (Client

 6   3), Michelle Phan (Client 4), and Long Tran (Client 5).            The Court

 7   has also found admissible evidence related to defendant’s alleged

 8   embezzlement of settlement funds belonging to clients he represented

 9   in litigation over the National Football League (“NFL”) Super Bowl.

10   (CR 371 at 9.)     Defendant is alleged in the Indictment to have

11   executed a scheme to defraud his clients between January 2015 and

12   March 2019 by, among other things, negotiating settlements on behalf

13   of his clients, concealing the true nature of those settlements from

14   his clients, causing the settlement funds to be deposited into

15   attorney-client trust accounts he controlled, embezzling the client

16   funds and misappropriating them for his own personal use, and then

17   lying to his clients to lull them into believing their settlement

18   funds were safe and to prevent them from discovering his

19   misappropriation.      (Indictment (CR 16) ¶¶ 6-7.)

20         Witness testimony and documentary evidence will establish that

21   defendant represented the following clients in the following matters:

22   defendant represented Mr. Johnson in a lawsuit against the County of

23   Los Angeles and others alleging violations of Mr. Johnson’s

24   constitutional rights that led to severe emotional stress and severe

25   physical injuries, including paraplegia; defendant represented Ms.

26   Gardner in potential litigation against Hassan Whiteside, an

27   individual with whom Ms. Gardner had a personal relationship;

28   defendant represented Mr. Barela in connection with an intellectual
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 4 of 12 Page ID #:8263



 1   property dispute against Brock USA, LLC; defendant represented Ms.

 2   Phan and Mr. Tran in connection with their separation and divestment

 3   from Ipsy/Personalized Beauty Discovery Inc., a company in which Ms.

 4   Phan and Mr. Tran owned shares of the company’s stock; and defendant

 5   represented over two hundred individuals (“NFL plaintiffs”) in a

 6   lawsuit against the NFL related to the location of seats at Super

 7   Bowl 45 in Dallas, Texas.       All of the settlement agreements that

 8   defendant negotiated in this case other than Mr. Johnson’s were

 9   confidential.     Defendant -- the lead attorney for all of these

10   clients who negotiated these confidential settlements -- was and is

11   keenly aware of the civil litigants’ desires to keep the underlying

12   facts of the civil disputes confidential, including even providing

13   notice to the other side in some instances that all confidential

14   discovery related to the civil case had been destroyed. (Exs. 6, 7.)

15         Defendant’s representation of the victim-clients resulted in the

16   other parties to the settlement agreements making payments that

17   defendant deposited into trust accounts he controlled.            The evidence

18   at trial will show that once defendant received his clients’

19   settlement money into these attorney-client trust accounts, defendant

20   misappropriated for his own use the money intended for the clients

21   that, as a fiduciary, defendant was required to hold in trust.

22         As alleged in the Indictment and will be proven at trial, on

23   January 26, 2015, defendant caused the $4,000,000 settlement payment

24   for Mr. Johnson to be deposited into a trust account that defendant

25   controlled, and he then transferred or used all of the settlement

26   proceeds by July 2015 without transferring Mr. Johnson’s share of the

27   settlement proceeds to him.       (Indictment ¶ 7(h)-(i).)       On January 25,

28   2017, defendant caused the $2,750,000 settlement payment for Ms.

                                              2
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 5 of 12 Page ID #:8264



 1   Gardner to be deposited into a trust account that defendant

 2   controlled, after which defendant immediately transferred all of the

 3   settlement proceeds to purchase a private plane and to use on other

 4   expenses of defendant and his businesses without transferring Ms.

 5   Gardner’s share of the settlement proceeds to her.           (Id. ¶ 7(o)-(p).)

 6   On January 5, 2018, defendant caused the $1,600,000 settlement

 7   payment for Mr. Barela to be deposited into a trust account that

 8   defendant controlled, and within three months defendant transferred

 9   or used all of the settlement proceeds without transferring Mr.

10   Barela’s share of the settlement proceeds to him.           (Id. ¶ 7(v)-(w).)

11   And on March 14, 2018, defendant caused $8,146,288 of the settlement
12   payment for Ms. Phan to be deposited into a trust account defendant
13   controlled, and defendant used $4,000,000 of the settlement proceeds
14   for himself even though defendant was to transfer the full $8,146,288
15   of the settlement proceeds to Ms. Phan.         (Id. ¶ 7(bb)-(cc).)
16         The principal issues at trial will likely center on whether
17   defendant unlawfully misappropriated the settlement funds, whether
18   defendant made materially false representations or omitted material
19   facts from his clients, and whether defendant acted with intent to

20   defraud.    The underlying facts and claims that resulted in the other

21   parties agreeing to the settlements has no bearing on the issues the

22   jury is to decide.1      This case is about whether defendant stole his

23   clients’ money, not why he was representing them in the first place.

24

25
           1Pursuant to the Protective Order in this case (CR 36, 74) and
26   third-party privacy interests, the government is filing several
     exhibits under seal to provide the Court with relevant information
27   regarding some of the underlying matters. (See Exs. 3-5.) If
     defendant plans do discuss this information, pursuant to the
28   Protective Order in this case and third-party privacy interests,
     defendant should similarly file this information under seal.
                                        3
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 6 of 12 Page ID #:8265



 1         On May 18, 2021, the government contacted defendant’s counsel to

 2   determine whether defendant intended to introduce any of the non-

 3   public underlying facts that resulted in the above settlement

 4   agreements at trial -- with the exception of very limited facts such

 5   as those described above regarding the type of representation and

 6   matter.    The government inquired to determine whether the parties

 7   could enter into a stipulation to limit such irrelevant facts or, if

 8   necessary, file a motion in limine to exclude the information as

 9   irrelevant under Federal Rules of Evidence 401 and 403.            (Ex. 1.)      On

10   May 19, 2021, defendant informed the government that he would not so

11   stipulate, as it “would significantly impair [defendant’s] defenses

12   in this case,” and that he would oppose excluding such evidence.

13   (Ex. 2.)    Defendant explained neither how the underlying facts and

14   claims that resulted in the settlement agreements were relevant to

15   the charges in this case nor how they would significantly impair his

16   defenses.

17         The underlying facts and claims, which in several of the

18   settlement agreements the parties specifically did not admit to and

19   which were and remain confidential between the parties, are not

20   relevant in this criminal case as to whether defendant embezzled his

21   clients’ settlement money.       Even if defendant were able to show this

22   evidence to have some marginal relevance, its limited probative value

23   would be substantially outweighed by the risk of wasting time,

24   confusing and misleading the jury, and unfair prejudice -- including

25   unfair prejudice to defendant’s victim-clients and the third parties

26   involved in the civil matters.        Pursuant to Federal Rules of Evidence

27   401, 402, and 403, the government respectfully moves to exclude

28   argument and evidence related to underlying facts and claims that

                                              4
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 7 of 12 Page ID #:8266



 1   resulted in the civil settlement agreements as they are not relevant

 2   and their admission will confuse the issues, mislead the jury, waste

 3   time, and be unfairly prejudicial.

 4   II.   ARGUMENT

 5         A.     Legal Standards

 6         Evidence is relevant only if it tends “to make a fact more or

 7   less probable than it would be without the evidence.”            Fed. R. Evid.

 8   401; see also Fed. R. Evid. 402 (excluding irrelevant evidence).                 And

 9   even if evidence is marginally relevant, it can be excluded “if its

10   probative value is substantially outweighed by a danger of . . .

11   unfair prejudice, confusing the issues, misleading the jury, undue

12   delay, wasting time, or needlessly presenting cumulative evidence.”

13   Fed. R. Evid. 403.      The proponent of evidence bears the burden of

14   establishing admissibility.       See Dowling v. United States, 493 U.S.

15   342, 351 n.3 (1990); United States v. Chang, 207 F.3d 1169, 1176 (9th
16   Cir. 2000); United States v. Conners, 825 F.2d 1384, 1390 (9th Cir.
17   1987).     A district court has “wide discretion” to exclude irrelevant
18   evidence.    United States v. Alvarez, 358 F.3d 1194, 1205 (9th Cir.
19   2004); see also Borunda v. Richmond, 885 F.2d 1384, 1388 (9th Cir.

20   1988) (holding that a district court’s discretion under Rule 403 is

21   “very broad,” and, “absent abuse . . . will not be disturbed on

22   appeal” (internal quotation omitted)).

23         Although a criminal defendant is guaranteed “a meaningful

24   opportunity to present a complete defense,” “well-established rules

25   of evidence” such as Rules 401 and 403 allow trial judges to exclude

26   irrelevant evidence or “to exclude evidence if its probative value is

27   outweighed by certain other factors such as unfair prejudice,

28   confusion of the issues, or potential to mislead the jury.”             Holmes

                                              5
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 8 of 12 Page ID #:8267



 1   v. South Carolina, 547 U.S. 319, 324 (2006).          Such relevance rules

 2   are “familiar and unquestionably constitutional.”           Id. at 327

 3   (quoting Montana v. Egelhoff, 518 U.S. 37, 42 (1996) (plurality

 4   opinion)).

 5         B.     Evidence Regarding the Facts and Claims Underlying the
                  Civil Settlements Is Irrelevant, and Any Marginal Relevance
 6                Would Be Substantially Outweighed by Dangers of Confusing
                  the Issues, Misleading the Jury, Wasting Time, and Unfair
 7                Prejudice

 8                1.   The facts underlying the civil settlements whose
                       proceeds defendant embezzled are irrelevant
 9

10         In general, to prove defendant guilty of the wire fraud counts,

11   the government must prove the following beyond a reasonable doubt:

12   defendant knowingly participated in either a scheme to defraud or,

13   alternatively, a scheme for obtaining money or property by means of

14   false or fraudulent pretenses, representations, or promises, or

15   omitted facts; the scheme to defraud or the statements made or facts

16   omitted as part of the scheme were material; defendant acted with the

17   intent to defraud; and defendant used, or caused to be used, an

18   interstate wire communication to carry out or attempt to carry out an

19   essential part of the scheme.        See, e.g., Ninth Circuit Model Jury

20   Instruction No. 8.124 (as amended 9/2020); United States v. Woods,

21   335 F.3d 993, 997-98 (9th Cir. 2003).

22         The government is unaware of any basis in which the underlying

23   facts and claims that resulted in the settlement agreements are

24   relevant to the determination of whether defendant committed wire

25   fraud.     How the victims obtained the funds before defendant

26   misappropriated the funds has no connection to whether defendant

27   fraudulently diverted them to his own use.          Here, none of the

28   underlying facts from the civil matters bear on defendant’s intent to

                                              6
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 9 of 12 Page ID #:8268



 1   defraud at the time of the fraudulent acts and omissions.             To the

 2   contrary, the fraudulent scheme defendant engaged in involved

 3   defendant’s misappropriating the clients’ settlement funds after

 4   defendant received the funds.        Rather than complying with his legal

 5   and ethical obligations to notify his clients and pay them the money

 6   they were due, defendant stole the money and made false statements

 7   and representations to his clients.

 8         As such, the underlying facts that resulted in the settlement

 9   payments are irrelevant.       At the very least, defendant has not

10   advanced any plausible connection, and it is his burden to do so as

11   the proponent of the evidence.        If he cannot, then the evidence

12   should be excluded as irrelevant under Rules 401 and 402.2

13               2.    Any marginal relevance would be substantially
                       outweighed by confusion of the issues, misleading the
14                     jury, waste of time, and unfair prejudice
15         Even if defendant could articulate some plausible reason to
16   introduce evidence of the facts underlying the civil settlements
17   whose proceeds he stole, this Court still has discretion to exclude
18   such evidence if the probative value of the evidence is
19   “substantially outweighed by the danger of prejudice, confusion of

20   the issues, or misleading the jury, or by considerations of undue

21

22         2After the Indictment in this case -- and after Mr. Johnson
     sued defendant civilly -- defendant made statements, including in
23   tweets, in which defendant made accusations and inferences about his
     victims and third parties. For example, defendant claimed that, “but
24   for [his] assistance, Mr. Johnson would have been convicted of
     multiple crimes he was charged with relating to his alleged assault
25   of a nurse” and that he “clearly is disturbed.” See, e.g.,
     https://abc7.com/paraplegic-man-sues-former-attorney-michael-
26   avenatti/5345745/. In addition, on April 21, 2019, defendant
     tweeted, which he later deleted, that he looked forward to disclosing
27   confidential personal information about a victim and third-party
     witness in this case. (Ex. 3.) If this information is what
28   defendant believes is “significant” to his defense, the Court can
     clearly see that it is irrelevant.
                                        7
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 10 of 12 Page ID #:8269



 1    delay, waste of time, or needless presentation of cumulative

 2    evidence.”    Fed. R. Evid. 403; see also United States v. Espinoza-

 3    Baza, 647 F.3d 1182, 1189 (9th Cir. 2011) (“Where the evidence is of

 4    very slight (if any) probative value, even a modest likelihood of

 5    unfair prejudice or a small risk of misleading the jury will justify

 6    excluding that evidence.” (quotation marks and alterations omitted)).

 7          The risk of confusion, misleading the jury, and undue delay is

 8    obvious: it is difficult to imagine a clearer example of inviting a

 9    “mini-trial” than asking the jury to consider the merits of civil

10    disagreements involving defendant’s victims and third parties that

11    caused the third parties to enter into confidential settlements with

12    the victims of defendant’s fraud.        United States v. Singh, 995 F.3d

13    1069 (9th Cir. May 3, 2021) (finding no abuse of discretion in
14    district court excluding evidence pursuant to Federal Rule of
15    Evidence 403 where the probative value “was substantially outweighed
16    by the danger of confusing the issues before the jury and wasting
17    time with a mini trial”); United States v. Waters, 627 F.3d 345, 353
18    (9th Cir. 2010) (excluding defense evidence under Rule 403 where it
19    “ran the risk of creating a mini-trial” regarding defense evidence

20    that was of “quite low” probative value); see also Holmes v. Miller,

21    768 F. App’x 781, 783 (9th Cir. 2019) (evidence properly excluded

22    under Rule 403 where it “would have resulted in a series of mini-

23    trials . . . that would have unduly complicated the issues”

24    (quotation marks omitted)).       As such, the introduction of evidence

25    relating to the underlying facts of the civil matters, which are

26    separate from and occurred before the conduct forming the basis of

27    defendant’s fraudulent scheme, would only serve to waste time as well

28

                                              8
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 11 of 12 Page ID #:8270



 1    as confuse and mislead the jurors, especially given the number of

 2    factually and legally distinct claims.

 3          Worse still, victim/third-party evidence could be extremely

 4    prejudicial, depending on how defendant sought to use it.            (As noted

 5    above, defendant has not explained at all how he intends to use it,

 6    and it appears to be irrelevant.)        Defendant may attempt to use

 7    confidential3 information to embarrass defendant’s victims and/or the

 8    third parties they accused, to blame the victims in some way, and/or

 9    to suggest that defendant’s fraud was motivated by a desire to empty

10    the wallets of the accused (with the diversion of the money to his

11    own pocket a merely incidental consequence).4          Defendant has already
12    victimized his former clients through embezzling their funds, and to
13    allow him to further embarrass and victimize them through the use of
14    confidential information would be unfairly prejudicial.            In addition,
15    “the perpetrator of a fraud may not defend himself by blaming the
16    victim for being duped.”      United States v. Serfling, 504 F.3d 672,
17    679 (7th Cir. 2007) (internal citation omitted).           Nor is a “Robin
18    Hood defense” -- that a defendant was “robbing the rich to help the
19    poor” -- a legal defense to the crimes charges.          United States v.

20    Gatto, 986 F.3d 104, 133 (2d Cir. 2021) (Lynch, J., concurring in

21    part and dissenting in part); see also United States v. Vrdolyak, 593

22

23         3 It should be noted that the only way in which defendant even
      knows about the underlying facts and claims in the civil matters is
24    through defendant’s representations of these clients to whom he holds
      a duty of confidentiality and loyalty. See, e.g., Cal. Rules Prof.
25    Conduct 1.6, 1.9.
26         4 Based on discussions government counsel has had with lawyers
      representing the victims and third parties in this matter, they have
27    stated that they would object to defendant’s use of confidential and
      private information from the underlying civil matters in the present
28    case. If necessary, the victims and third parties can provide the
      Court with their positions.
                                         9
     Case 8:19-cr-00061-JVS Document 476 Filed 05/31/21 Page 12 of 12 Page ID #:8271



 1    F.3d 676, 684 (7th Cir. 2010).5       Regardless of how defendant would

 2    attempt to use the evidence, it would be unfairly prejudicial.

 3          Whatever defendant’s theory might be (should he ultimately

 4    advance one), Rule 403 clearly calls for the Court to exclude the

 5    evidence.    Defendant has every right to present evidence relevant to

 6    his actions and state of mind, and the government of course has the

 7    right to (and intends to in its case-in-chief) introduce evidence of

 8    the factual context in which defendant’s fraud took place.            But the

 9    details involving defendant’s victims and third parties in the

10    underlying civil matters could only confuse the issues, mislead the

11    jury, or cause undue prejudice.        Such evidence should be excluded

12    under Rule 403.

13    III. CONCLUSION

14          For the foregoing reasons, the government respectfully requests

15    that the Court exclude evidence and arguments about the underlying

16    facts and claims that resulted in civil settlements pursuant to

17    Federal Rules of Evidence 401, 402, and/or 403.

18

19

20

21

22

23

24

25

26          5This is not to say that a Robin Hood defense would even make
      sense under the facts of this case. Defendant was not attacking
27    high-profile wrongdoers to divert their money to his clients; he was
      stealing from his clients. Nor was he helping the poor -- he was
28    buying a private plane, paying tens of thousands per month in rent,
      and funding his race car and coffee companies with the money.
                                        10
